In The

                               Court of Appeals

                   Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-20-00167-CR
                              NO. 09-20-00168-CR
                              __________________

                 JUSTIN AUGUSTUS STEPHENS, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                 On Appeal from the 435th District Court
                       Montgomery County, Texas
          Trial Cause Nos. 19-12-17117-CR and 19-12-17119-CR
__________________________________________________________________

                                    ORDER

      Justin Augustus Stephens, acting pro se, filed his brief in the above appeals

on August 17, 2020. The State filed a response to Stephens’ brief on December 1,

2020. Subsequently, Stephens, by motion, asked this Court to appoint appellate

counsel to represent him in these appeals. The State has not objected to Stephens’

request.

      Accordingly, we abate appeal numbers 19-12-17117-CR and 19-12-17119-

CR and remand the cases to the trial court to consider and decide whether Stephens

                                        1
is entitled to appointed counsel in these appeals. A supplemental record, including a

transcript of the hearing or hearings the trial court holds on Stephens’ motion along

with the trial court’s findings of fact and conclusions of law are due in this Court on

the thirtieth day following the date of this order. All appellate deadlines in the

appeals shall be tolled while the appeals are abated.

      Stephens’ appeals will be reinstated without requiring a further order by this

Court when the supplemental transcript on the hearing is filed. Should the trial court

grant Stephens’ motion seeking appointed counsel, the attorney appointed to

represent him must file briefs that contain legal authorities and argument in accord

with the Rule 38.1 of the Texas Rules of Appellate Procedure. The amended briefs

in the appeals are due thirty days after the date the transcript from the hearing on his

motion to appoint counsel is filed in this Court. Should appointed counsel file

amended briefs, they replace all pro se briefs that Stephens filed. And should the

State wish to respond to the arguments in any amended briefs, it must comply with

Texas Rule of Appellate Procedure 38.2 and its briefs are due thirty days after

Stephens files his amended briefs.

      ORDER ENTERED March 16, 2021.

                                                            PER CURIAM

Before Kreger, Horton and Johnson, JJ.




                                           2